DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 07/26/2022, with respect to the non-final Office action, mailed 05/04/2022, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn and the 112(f) claim interpretation is no longer invoked.  However, upon further consideration of newly amended claim 1, a new ground(s) of rejection is made in view of Charikar “Finding frequent items in data streams” (2004).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beuschel (US 2019/0277952) in view of Charikar “Finding frequent items in data streams” (2004).
Claim 1: Beuschel teaches a method to determine a traveling time for a light pulse between a light pulse source and a pixel of a light sensor array (Fig. 2: SPAD array 22, 23; par. 40), the method comprising: generating a plurality of timestamp values for a plurality of light pulses traveling between the light pulse source and the pixel (par. 37 “A time of flight method is used for this”), each timestamp value comprising a time of flight for a corresponding light pulse to travel between the light pulse source and the pixel (par. 41-44 “time to digital converter TDC carries out the distance determination via the time-correlated photon counting in a histogram’); and determining the traveling time of alight pulse between the light pulse source and the pixel to be a most frequent time stamp value in the plurality of timestamp values (par. 19, 12-13 “By making numerous measurements in each period in which a light pulse or a packet of light pulses is emitted, the most frequent time can then be determined with a maximum search, which is then used as the time of flight”).
Beuschel explicitly lacks, but Charikar teaches a data stream (of a plurality of timestamp values) (p. 3-4, specifically first par. of p. 4 wherein [data] streams of queries sent to a search engine are handled over a period of time, each data element of the stream inherently comprising a particular time stamp) and using a find frequent items in a data stream process or space saving process, a most frequent occurrence [Abstract and 1. Introduction teach employing a principle of finding frequent items in data streams, wherein the most frequent queries over a certain time frame are identified].
It would be obvious to modify the teaching of Beuschel to include the find frequent items in a data stream process for the purpose of enabling the identifying, sorting, and/or counting of the most frequent pieces of data within a specified stream. Specifically, Charikar accomplishes this task with a 1-pass algorithm so as to streamline the process.
Claim 2: Beuschel teaches the method of claim 1, wherein the plurality of timestamp values comprises a frame of timestamp values (Fig. 6: bin number for pulse measurement, par. 9, 47: it is noted that the frame can be interpreted to be the bin number in the histogram. Also as the times are collected, the information about the time frame or related identification also is necessarily needs to be collected to create the histogram. ).
Claim 3: Beuschel teaches the method of claim 1, wherein the plurality of timestamp values comprises a stream of timestamp value data (Fig. 6; par. 9-12, 44: it is noted that the histogram of time measurements or time collections necessarily includes a stream of time values).
Claim 4: Beuschel teaches the method of claim 1, wherein the timestamp values comprise unquantized values (par. 9-13, 21-24 note the collection of times and the conversion using time to digital converter and the counting using the counter).
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-21 are allowed.
The reasons for allowance as presented in the 05/04/2022 non-final rejection are maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645